NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ABDIKARIM KARRANI,
                                               No. 19-35739
            Plaintiff-Appellant,
                                               D.C. No. 2:18-CV-01510-RSM


v.                                             MEMORANDUM*

JETBLUE AIRWAYS CORPORATION,

a Delaware corporation,

           Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                            Submitted October 6, 2020**
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).



                                          1
Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL,***
District Judge

      Following an unrelated emergency medical landing, Abdikarim Karrani, a

Somali by birth and an African American citizen, was removed from a JetBlue

flight after an alleged altercation with a flight crew member. JetBlue refused to re-

board him. On summary judgment, the district court dismissed Karrani’s claims of

unlawful discrimination under 42 U.S.C. § 1981. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      We assume that Karrani established a prima facie case. Karrani argues that

summary judgment was improper because he raised triable issues of fact which

reasonably support the conclusion that race was a motivating factor in JetBlue’s

decisions to remove and then to refuse to reboard him. Reviewing de novo,

McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1112 (9th Cir. 2004), the district

court correctly determined that JetBlue’s reliance on 49 U.S.C. § 44902 constitutes

a legitimate and non-discriminatory reason for its decisions. Section 44902

provides an air carrier with permissive authority to “refuse to transport a passenger

or property the carrier decides is, or might be, inimical to safety.” 49 U.S.C.

§ 44902(b) (emphasis added).



      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.

                                          2
      Karrani argues that the airline exceeded its § 44902 authority because the

removal decision was made without further investigation and was based on the

report of a biased flight attendant. However, the airline pilot was entitled to accept

the attendant’s report when the pilot made the decision to refuse transport. See,

Cordero v. Cia Mexicana De Aviacion, S.A., 681 F.2d 669, 672 (9th Cir. 1982)

(“[T]he test . . . rests upon the facts and circumstances of the case as known to the

airline at the time it formed its opinion and made its decision . . . .” (quoting with

approval Williams v. Trans World Airlines, 509 F.2d 942, 948 (2d Cir. 1975)

(internal quotation marks omitted))). Considering the attendant’s report even if, on

hindsight, it is exaggerated, the airline pilot’s opinion under § 44902 was justified

by a reasoned and rational appraisal of the facts known to the pilot at the time and

was not arbitrary or capricious.

       Karrani also challenges the denial of his Federal Rule of Civil Procedure

59(e) motion to amend the judgment due to evidence that Karrani asserts is newly

discovered and was withheld by JetBlue. Because Karrani admits that he was in

possession of this evidence before summary judgment was entered, the district

court did not abuse its discretion in denying the motion.

      AFFIRMED.




                                           3